Title: To George Washington from William Fairfax, 17 July 1757
From: Fairfax, William
To: Washington, George



Dear Sr
Belvoir. 17 July—57.

I rec’d yr Favor by Mr Kirkpatk and sorry that our Men have deserted in the great Number You mention, to Remedy such an evil Tendency appears improbable and whilst a branch of the Legislature seem afraid to enact a more forcible Law, all Delinquents will find an Asylum to skreen them—I am glad You are in a near Prospect of making Fort Loudoun defensible against any Enemy not very numerous and assisted with battering Cannon. You have or will be furnishd with two good Mortars, some Coehorn’s and Granado Shells &ca—I hope as most necessary.
If Mr Atkyn continues to disoblige the Indians thereby causing a general Dissatisfaction, I think You shou’d acquaint the Governor therewith, who together with the Council may let him know their Sentiments that if He perseveres in his uncommon Manner They will represent the Facts to Ld Loudoun who is to pay his Salary I suppose on his meriting it—I wish You may be able to form the Companys so as to admit your visiting Us abt the first of next Mo.

I have been lately advisd, that my Son William Hy was seen abt a Week ago at Mr Nicholas’s, supposing He came in the late Ships from England. He signified to Me that his Desires were to Serve and act in the Military, of which I acquainted You when You set off for Philadelphia—If therefore a Lieuts. Comission in yr Regiment be vacant, Please to acquaint the Governor as I shall do as soon as Billy comes up, for I would not have him loose much Time in equipping himself for the laudable Undertaking. I persuade my Self Billy will be more Steady than Bryan has prov’d, and give You more Pleasure to encourage his Improvement in Military Skill.
I am glad Capt. Gist is likely to be employd in Indian Affairs to his Advantage. His Daughter lives with Us and is kindly treated by Mrs Fx and Miss Hannah.
At  set
Billy this moment arriv’d, and I have acquainted him with the foregoing Article relating to his being Commissiond in our Regiment. He has brought Letters of Recomendation to Ld Loudoun & Genl Abercrombie, but as it is obvious there are many young Gentn with Ld Loudoun serving as Volunteers or Cadets which no doubt expect to be first commissiond It may be a long Time before Billy may have the Chance to be an Officer—The Letters to Ld Loudoun & Genl Abercrombie may be sent And I shall request Ld Fx to joyn his kind Recomendation of Billy to Ld Loudoun. In the mean time Billy can begin his first Rudiments under yr Discipline and if Ld Loudoun shd favor him wth his Commands, they can be attended. I hope We are not too late for a Commission under You, wch please to make known to the Govr as I shall soon do. The best Wishes of the Family attend You. Witness Yr affect. & obedient Servt &c.

W: Fairfax

